DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment and Response to Applicant’s Remarks
This action is in response to the amendment filed on February 28, 2022.
Claims 1-28 are currently pending, from which claims 1-4 and 21-28 have been previously withdrawn by Applicant’s election.  Claims 5-20 have been fully examined. 
With respect to the 112(b) rejections, the amendments fail to overcome all of the rejections. The amended claims 11 and 19 still recite “the establishing of the encrypted connection is based on the first pairing information stored at the wireless communication device and the second pairing information entered by the user.” However, the claims depend from claims 5 and 13 (respectively), and claims 5 and 13 recite “…establish an encrypted connection…based on the first pairing information stored in the first memory at the wireless communication device and the second pairing information received by the interactive electronic device from the pairing server” This makes the scope of the claim unclear, as it is not clear whether the encrypted communication is established based on both (or only one of) the second pairing information received by the interactive electronic device from the pairing server, and/or the second pairing information entered by the user.
With respect to the 103 rejections, Applicant is of the opinion that Jun does not appear to disclose that the wireless pairing of the primary device and the secondary device is based on pairing information stored by the secondary device and then compared with paring information received by the primary device. The examiner respectfully disagrees and notes that Jun at least in FIG. 1, [0021], [0027]-[0032], [0035], [0038]-[0039], [0047] and Claim 1, teaches establishing pairing based on the information received from a server and based on the data stored in the secondary device 140 (i.e. wireless communication device) For example, Jun in paragraph [0021] teaches: “…the secondary device 140 may perform multiple cryptographic functions or operations to generate another proof based on the portion of the pairing data received from the authentication server 110 via the primary device 130 as well as additional information stored at the secondary device (e.g., a key).”
The examiner notes that it was agreed, during the interview conducted on February 4, 2022, that amendment of claims 5 and 13 to recite "...establish an encrypted connection ... based on the first pairing information stored in the first memory at the wireless communication device prior to transmitting the first message, being same as the second pairing information ..." (emphasis added) may overcome Jun and in that case a new search will be required.
However, the amended claims filed on February 28, 2022 are not amended according to the above agreement, because the amended claims recite “…establish an encrypted connection…based on the first pairing information stored in the first memory at the wireless communication device being the same as the second pairing information…”
Therefore, as noted above, the claims as amended are still taught by Jun. However, the examiner conducted a new search based on the agreed amendment as well. The pertinent art of Lee et al. (see form 892 attached), at least in [0039]-[0044], [0050], [0098], teach an accessory device with pairing information stored thereon such that at the time of pairing the server provides pairing information to a smart apparatus and the smart apparatus pairs with the accessory device based the pairing information received from the server and the pairing information stored on the accessory device.
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 11 and 19, the claim recites: “wherein the establishing of the encrypted connection is based on the first pairing information stored at the wireless communication device and the second pairing information entered by the user.” However, the claims depend from claims 5 and 13 (respectively), and claims 5 and 13 recite “…establish an encrypted connection…based on the first pairing information stored in the first memory at the wireless communication device being the same as the second pairing information received by the interactive electronic device from the pairing server” This makes the scope of the claim unclear, as it is not clear whether the encrypted communication is established based on both (or only one of) the second pairing information received by the interactive electronic device from the pairing server, and the second pairing information entered by the user. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. (US Patent Publication No. 2014/0025517) in view of Carlson (US Patent No. 9,911,118), further in view of Jun et al. (US Patent Publication No. 2015/0278506)
With respect to claims 5 and 13, Argue et al. teach:
a wireless communication device; (mobile device [0032]-[0034], [0040])
an interactive electronic device; (POS [0040]-[0043], [0078])
wherein the wireless communication device comprises:
a wireless communication circuitry ; ([0032]-[0034])
a first memory storing first pairing information; ([0049], [0086]-[0088])
a first processor that executes one or more instructions stored in the first memory… ([0032]-[0034], [0049], [0086]-[0088]) 
accessing an identifier, ([0031], [0049])
transmitting a first message comprising the identifier via the wireless communication circuitry, ([0078], [0086]-[0088])
wherein the interactive electronic device comprises a second processor that executes one or more instructions stored in a second memory of the interactive electronic device to perform operations… ([0032]-[0034], [0043])
receiving the first message with the identifier, ([0050], [0086]-[0088])
wherein the interactive electronic device and the wireless communication device establish an encrypted connection between the wireless communication device and the interactive electronic device, ([0086]-[0091])
Argue et al. do not explicitly teach:
the interactive electronic device … providing the identifier from the first message to a pairing server,
receiving second pairing information from the pairing server, 
establish… based on the first pairing information stored in the first memory at the wireless communication device being the same as the second pairing information received by the interactive electronic device from the pairing server.
	However, Carlson teaches:
the interactive electronic device (merchant device, FIG. 2, item 130A-C)… providing the identifier from the first message to a pairing server (pairing server, FIG. 2, item 140), (Col. 18 ll. 30-35, Col. 21 l. 7 - Col. 24 l. 44) 
receiving second pairing information from the pairing server, (Col. 21 l. 7-Col. 24 l. 44)
establish an encrypted connection between the wireless communication device (payment reader, FIG 2, item 120) and the interactive electronic device (FIGS. 2, 3, Col. 18 ll. 30-35, Col. 21 l. 7 - Col. 24 l. 44)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless pairing via a server, as taught by Carlson, into the wireless device pairing of Argue et al., in order to enable the wireless device to communicate with another device directly and via a server. (Carlson: Abstract, Col. 2 ll. 25-51)
Argue et al. and Carlson do not explicitly teach:
establish an encrypted communication based on the first pairing information stored in the first memory at the wireless communication device being the same as the second pairing information received by the interactive electronic device from the pairing server.
However, Jun et al. teach:
establish an encrypted communication based on the first pairing information stored in the first memory at the wireless communication device (secondary device 140) being the same as the second pairing information received by the interactive electronic device (primary device 130) from the pairing server (server 110), (FIG. 1, [0021], [0027]-[0032], [0035], [0038]-[0039], [0047], Claim 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wireless pairing based on data received from a server and the data stored in a wireless device, as taught by Jun et al., into the wireless device pairing of Argue et al., and Carlson in order to enable the wireless device to communicate with another device based on the pairing data. (Jun et al.: Abstract, [0019])
With respect to claims 6 and 14, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
wherein the second pairing information received from the pairing server and the first pairing information accessed at the wireless communication device each comprise a passkey. (Col. 22 ll. 11-41)
With respect to claims 7 and 15, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
wherein the identifier comprises a unique identifier for the wireless communication device. (Col. 10 l. 47-Col. 11 l. 6)
With respect to claims 10 and 18, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Argue et al. teach:
the wireless communication circuitry comprises a Bluetooth wireless communication interface. ([0038], [0040], [0059])
With respect to claims 11 and 19, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Carlson teaches:
displaying to a user, at a user interface of the interactive electronic device, the second pairing information received from the pairing server, (Col. 5 ll. 50-64, Col. 17 ll. 44-65, Col. 22 ll. 52-56) 
receiving, at a user interface of the interactive electronic device, the displayed second pairing information entered by the user, (Col. 5 l. 66-Col. 6 l. 9, Col. 23 ll. 34-46)
wherein, the establishing of the encrypted connection is based on the first pairing information stored at the wireless communication device and the second pairing information entered by the user. (Col. 6 ll. 10-38, Col. 23 ll. 34-46, Colo. 24 ll. 17-30)
In addition, Jun et al. teach:
wherein, the establishing of the encrypted connection is based on the first pairing information stored at the wireless communication device and the second pairing information entered by the user . ([0025]-[0027])
With respect to claims 12 and 20, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Moreover, Argue et al. teach:
…the first processor of the payment reader executes one or more instructions stored in the first memory to perform operations… ([0032]-[0034], [0049], [0086]-[0088]) 
receiving a request to process a payment from a point-of-sale application of the interactive electronic device, ([0051], [0062], [0071], [0081], [0093], [0096]-[0097]) 
receiving payment information from a payment device in response to the request, ([0051], [0062], [0071], [0081], [0093], [0096]-[0097])
transmitting the payment information to the point-of-sale application of the interactive electronic device. ([0051], [0062], [0071], [0081], [0093], [0096]-[0097])
In addition, Carlson teaches a payment reader (FIG 2, item 120)

Claims 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Argue et al. in view of Carlson, and Jun et al., and further in view of Ulrich et al. (US Patent Publication No. 2015/0347738) 
With respect to claims 8 and 16, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Argue et al., Carlson and Jun et al. do not explicitly teach:
the first message comprises an advertising message for a wireless communication protocol and a payload of the advertising message comprises the identifier.
	However, Ulrich et al. teach:
the first message comprises an advertising message for a wireless communication protocol and a payload of the advertising message comprises the identifier. ([0056])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertising message, as taught by Ulrich et al., into the wireless device pairing of Argue et al., Carlson, and Jun et al., in order to establish device paring through advertisement messages. (Ulrich et al.: Abstract, [0023])
With respect to claims 9 and 17, Argue et al., Carlson and Jun et al. teach the limitations of claims 5 and 13.
Argue et al., Carlson and Jun et al. do not explicitly teach:
transmitting an advertising message via the wireless communication circuitry, receiving a request message via the wireless communication circuitry, 
generating a response message, 
transmitting the response message via the wireless communication circuitry, wherein a payload of the response message comprises the identifier and the first message comprises the response message.
	However, Ulrich et al. teach:
transmitting an advertising message via the wireless communication circuitry, ([0023], [0056], [0061], [0066], [0091])
receiving a request message via the wireless communication circuitry, ([0056], [0057], [0068], [0071]-[0072], [0092], [0098])
generating a response message, ([0057], [0075])
transmitting the response message via the wireless communication circuitry, wherein a payload of the response message comprises the identifier and the first message comprises the response message. ([0057], [0060], [0073])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the advertising message, as taught by Ulrich et al., into the wireless device pairing of Argue et al., Carlson, and Jun et al., in order to establish device paring through advertisement messages. (Ulrich et al.: Abstract, [0023])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2014/0019304), Lopez et al. (US 2014/0029913), Hardin (US 2014/0267934), Torikai et al. (US 2016/0198210)
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685  

/STEVEN S KIM/Primary Examiner, Art Unit 3685